DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(3) because the parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes.  The seal elements 164 and anchor 166 in Fig. 2 needs hatching.  The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) illustrated in cross section.  Please refer to the sample of standard hatching patterns, which are fully set forth in MPEP 608.02(IX).    Appropriate correction is required for all drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 195 in Fig. 4C.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: setting tool 70, inner mandrel 72, connect the connector 74, shear pins 75, expansion cone 76, and outer mandrel 78 disclosed in Par. [0062].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both nose and setting tool.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is ambiguous and confusing and is rendered indefinite.  Claim 9 teaches the flow tube has a third end and fourth end.  However, applicant has not claimed a first end or second end of the flow tube.  Examiner does not reasonably understand how a flow tube can have a third end and fourth end. Furthermore, the flow tube has two ends, so it only has a first ends and second end.


Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a float valve is used in a tubular having a through-bore for flow. The float valve has a sleeve of drillable material that is expanded inside the tubular. The float valve has a first cap and second cap with passages therethrough.  The first cap and second cap are composed of drillable material.  The first cap and second cap are disposed on ends of a flow tube. The flow tube is also composed of drillable material and has a bore therethrough for flow. A valve composed of drillable material is disposed in the passage of one of the caps and is configured to control the flow in the tubing through the flow tube. The novel feature is the expanded sleeve composed of a drillable material.
 Yeldell et al. PG Pub. 2021/0062611 (Yeldell) is similar to the claimed invention.  Yeldell teaches a downhole check valve assembly (160) with a setting system. Yeldell check valve setting system has a sealing element (130), wedges (140, 150), slips (180, 190) located on the outer surface of a tool mandrel 110. A set nut (170) is coupled to an end of the tool mandrel 110. The slips (180, 190) grip the an inner surface of the casing.  Hawkins, III PG Pub. 2020/0109609 (Hawkins) is similar to the claimed invention. Hawkins teaches float valve with a float valve receiver (12) that is positioned in a can be positioned in the internal bore (31) of the tubular 10 at the latch profile (19).  The float valve receiver (12) has a locking ring (16) that expands into the indentation of the latch profile 19 to hold the receiver (12) in place. The float valve receiver (12) is comprised of a drillable material and receives a float valve (20). (Par. [0030-0033]; Figs 1A-1B). Both system teach inserting and gripping a float valve into a tubular. However neither system teaches the use of an expandable sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
This application is in condition for allowance except for the following formal matters: the drawing objections and 112 2nd rejection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676